Per Curiam.
The case was tried before the court and a jury in the Bergen Circuit, and a verdict was rendered for the husband for one dollar, and for the wife, Minnie, for $1,000.
The action was brought for assault and battery with intent to rape the plaintiff wife.
The plaintiff’s evidence was that defendant entered her apartment at seven a. m. while the husband was at work, and attempted against her will to have intercourse with her, and that the struggle lasted five or six minutes.
*919The defendant denied the charge and assigned as a reason of motive for it the alleged fact that the plaintiff wife had threatened to get “even” with him, because he had refused her a loan of $100 with which to pay a physician for a miscarriage.
The first reason urged for the rule is that the verdict is against the weight of the evidence. This, we think, is without merit.
The next reason urged'is that the verdict is excessive. The case shows that the plaintiff, while not bruised or hurt, was made ill from nervousness resulting from the assault upon her, and consulted a doctor twice, and that in the assault her night dress was torn.
If the jury believed her testimony they were warranted in awarding punitive damages, and with that purpose in view we cannot say from the amount awarded that they were influenced by passion or prejudice, which is the determining factor in such cases.
We think the rule should be discharged.